       Case 2:19-cv-00899-LSC-SGC Document 41 Filed 03/29/21 Page 1 of 5                                                                       FILED
                                                                                                                           2021 Mar-29 PM 03:25
                                                                                                                           U.S. DISTRICT COURT
                                                                                                                               N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION        ZCZI ::;J 2CJ ;\ 11: 3g

DEMARCUS COLEMAN,                                  )
                                                                                  ;-..'....-'. '.. '                       '._!; ·,. i'   'l
                                                   )                                                   •   0   ;__._   '




       Plaintiff,                                  )
                                                   )
                      v.                           ) Case No. 2: 19-cv-00899-LSC-SGC
                                                   )
ZACKERY MCLEMORE, et al.,                          )
                                                   )
       Defendants.                                 )

                    RESPONSE TO ORDER TO SHOW CAUSE

       In response to the Court's Order to Show Cause, the plaintiff provides the

following personal and financial information.

A.     Plaintiff's full name:_De_m_a_rc_u_s_V_ida_le_co_le_m_a_n_ _ _ _ _ _ _ _ _ _ __

       Present mailing address:_7_0_4_1_5t_h_C_ou_rt_N_w_._A_pt_.1_00
                                                                   _ _ _ _ _ _ _ __

                                       Birmingham, AL 35215



Telephone (if any):_20_5_-5_8_5-_2s_2_s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~

B.     Are you presently employed?           Yes       x      No

       If the answer is "yes," give the name and address of your employer and the

amount of your usual weekly salary or wages.

 Stellar Staffing, 206 Green Springs Hwy, Homewood, AL 35209

Weekly earnings: $180 over a 1-month period; this is a temp service, so income is not regular
      Case 2:19-cv-00899-LSC-SGC Document 41 Filed 03/29/21 Page 2 of 5




      If you are not presently employed, give the name and address of your last

employer, when you last worked, and the amount of the weekly salary or wages

you were rece1vmg.




Date last worked:   ~------------




Weekly earnings: _ _ _ _ _ _ _ _ _ _ __

      If you are not presently employed, explain to the Court how your shelter and

meals are provided. _______________________




C.    Approximately how much money have you received in the past twelve

months:   $390 (since being released from prison on 12131/2020)


( 1) as wages, salary, commissions, or earned income of any kind? $_3_9_o_ __

(2) as interest, dividends, rents, or investment income of any kind? $_o_ _ __

(3) as gifts or inheritance? $_o_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

(4) from social security, unemployment compensation, or any form of state or

federal welfare payments or benefits? $_o_ _ _ _ _ _ _ _ _ _ _ _ __

(5)   from pensions, annuities, workmen's compensation, disability, or other


                                                 2
      Case 2:19-cv-00899-LSC-SGC Document 41 Filed 03/29/21 Page 3 of 5




insurance policies? $_o_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

(6) from all other sources? $ o----------------~




D.    How much money do you own or have in any checking or saving accounts?

$10


E.    Do you own any real estate, stocks, bonds, notes, automobiles, boats, or

other valuable property (excluding ordinary household items and clothing)?

Yes- - -           No x

If the answer is "yes," describe the property and state its approximate value:




F.    How much money do you owe to others? $ 40/per month to federal probation




As to each debt of over $100.00, state the name of the creditor and the approximate

amount owed: - - - - - - - - - - - - - - - - - - - - - - -




G.    List the persons who are dependent upon you for support, stating your

relationship to them and how much you contribute each year toward their support.


                                          3
          Case 2:19-cv-00899-LSC-SGC Document 41 Filed 03/29/21 Page 4 of 5




     No




H.        Are there any other persons regularly residing in your household who are

over the age of 18 and who are presently employed?                                         No-
                                                                                             x
                                                                                               --


If the answer is "yes," provide the following information for each such person:

Name: - - - - - - - - - - - - - - - - - - - -

Relationship: _ _ _ _ _ _ _ _ _ _ _ _ _ __

Employer: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Weekly earnings: $_ _ _ _ _ _ _ _ _ _ __

Name: - - - - - - - - - - - - - - - - - - - -

Relationship: _ _ _ _ _ _ _ _ _ _ _ _ _ __

Employer: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Weekly earnings: $ _ _ _ _ _ _ _ _ _ _ __

I.        Provide any additional information that you believe supports your claim that

you cannot financially afford to pay court fees, costs, or security.

I live with my mother in an apartment with rent that is $800 per month. She had to leave her job when my
grandmother died a few months ago. My mom has some money saved up but not mucn. As soon as I
can get steady work, I will need to help out with rent and expenses. I try to keep my expenses like food,
hygiene products, utilities and transportation as low as possible, but my mom has had to help me some
since I got let go of my first job. I do not have a car and could not always get there on time, so they told
me to come back when I had reliable transportation. I am trying to save up for a car and take the bus
when I need to   get to my temp jobs but those only come up occasjona!!y I do not have any extra money
or savings right now to pay court fees. Please consider waiving or postponing the $350 filing fee.
                              (Attach additional sheets as needed)




                                                     4
      Case 2:19-cv-00899-LSC-SGC Document 41 Filed 03/29/21 Page 5 of 5




      I do declare (or certify, verify, or state) under penalty of perjury that

the foregoing is true and correct.



Dated March 23, 2020




                                      5
